[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DENIAL OF MOTION FOR STAY PENDING APPEAL
In response to the defendant's Notice of Noncompliance withPractice Book § 61-14 and § 64-1 the court acknowledges its failure to comply with same and herewith states its reasons for its decision.
The first paragraph of the Plaintiff's Joint Objection to Defendant's Motion to Stay sum up the court's decision for denying the stay.
"The principal elements of the injunctive relief provided by the Court simply serve to enforce the terms of the Consent Order issued in February of 1998, and the Stipulated Judgment which the defendant entered into with the Town. Thus the defendant agreed to the principal requirements of the court's injunction — both mandatory and prohibitory. The obligations of the Court Order and the Stipulated Judgment are the status quo, and their enforcement should not be further delayed."
The evidence in this case conclusively establishes that the defendant has been in violation of the law, regulations, Consent Order and Stipulated Judgments for a very long period of time. He has, by means of stipulations and agreements, prolonged his violations and therefore in the opinion of the court it is time that these delaying tactics be ended.
Accordingly, the MOTION TO STAY PERMANENT INJUNCTION PENDING APPEAL is denied.
Hale, JTR